United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-60721
                        Conference Calendar



PEDRO LUIS SANCHEZ,

                                         Petitioner-Appellant,

versus

KHURSHID Z. YUSUFF,

                                         Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 5:01-CV-297-BrS
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Pedro Luis Sanchez, federal prisoner # 03833-030, appeals

the district court’s dismissal of his petition challenging the

validity of his conviction and sentence under 28 U.S.C. § 2241.

Because Sanchez’s 28 U.S.C. § 2241 petition challenged the

validity of his conviction and sentence, Sanchez had to show that

28 U.S.C. § 2255 provided him with an inadequate or ineffective

remedy.   Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000).

However, Sanchez has failed to make a sufficient showing.       Cf.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60721
                                -2-

Wesson v. U.S. Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48

(5th Cir. 2002).   The district court’s dismissal of Sanchez’s 28

U.S.C. § 2241 petition is therefore AFFIRMED.   Sanchez’s other

motions are DENIED.